DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  Claim recites “sending a physical sidelink control (PSCCH)…”. Word “channel” is missing after word “control”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco Serrano et al. (US 2019/0141675, hereinafter “Blasco”) in view of Gao et al. (US 2020/0162228, hereinafter “Gao”.
For claims 1 and 15, Blasco discloses An information indication method, performed by a terminal device, comprising: 
determining a transmission feature parameter, wherein the transmission feature parameter is used to send a physical channel on a sidelink (SL) (Processing circuit 26 determines at least one transmission parameter associated with at least one of data transmission and control information transmission, as described herein (Block S100). In one or more embodiments, the at least one transmission parameter includes at least one parameter of one of a Physical Sidelink Control Channel (PSCCH) and a Physical Sidelink Shared Channel (PSSCH); see Blasco par. 0042 and Fig. 5), and;
sending transmission feature information (Transmitting the mapped reference sequence of the at least one reference signal to second UE 12; see Blasco par. 0049; at least some of the parameters, i.e., transmission parameters, that determine the base sequence and/or cyclic shift and/or OCC are a function of parameters for the actual data/control information transmission and/or for the SA (scheduling assignment) that is associated to a certain data transmission; see Blasco par. 0061). 
Blasco does not explicitly disclose the transmission feature parameter comprises at least one of a subcarrier spacing (SCS), a cyclic prefix (CP), a bandwidth part (BWP), or a demodulation reference signal (DMRS) configuration parameter. Gao discloses the transmission feature parameter comprises at least one of a subcarrier spacing (SCS), a cyclic prefix (CP), a bandwidth part (BWP), or a demodulation reference signal (DMRS) configuration parameter (the initial value for generating the RS may be determined based on at least one of: a slot index, a symbol index, an identification of a cell (for example cell ID), and 
Blasco does not explicitly disclose wherein the transmission feature information is used to indicate the transmission feature parameter. Gao discloses wherein the transmission feature information is used to indicate the transmission feature parameter (determine one or more reference signal (RS) patterns for a plurality of RS ports, a RS pattern indicating a configuration of a RS to be transmitted to a terminal device via one or more RS ports; see Gao par. 0115-0121). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Gao's arrangement in Blasco's invention to use a method to transmit a RS configuration to the terminal device prior to the RS transmission, so as to notify the terminal device information of the RS, the allocated resources, and the like (see Gao par. 0004).
Specifically for claim 15, Blasco discloses A terminal device, comprising: a processor configured to (see Blasco par. 0034 and Fig. 3).
For claims 2 and 16, Blasco discloses The information indication method according to claim 1, wherein the transmission feature parameter is used to send a physical sidelink shared channel (PSSCH) on the SL (the specific parameters (e.g.,but not limiting to, ki and/or ni) may be a function of the transmission parameters such as the scheduled bandwidth and/or the starting position in frequency domain for the physical channel ( e.g., PS SCH or PSCCH) carrying 
the sending transmission feature information comprises: 
sending a physical sidelink control (PSCCH), wherein the PSCCH carries the transmission feature parameter (the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12; see Blasco par. 0061).
For claims 3 and 17, Blasco discloses The information indication method according to claim 1, wherein 
the transmission feature parameter comprises the DMRS configuration parameter (Processing circuit 26 generates a DMRS using the determined at least one transmission parameter, as described herein (Block S102). In one or more embodiments, processing circuit 26 is further configured to determine a base sequence based on the at least one transmission parameter, the DMRS being generated based on the base sequence; see Blasco par. 0042-0043), the transmission feature information is used to indicate at least one of the SCS, the CP, or the BWP (the initial value for generating the RS may be determined based on at least one of: a slot index, a symbol index, an identification of a cell (for example cell ID), and identification of the TRP, an identification of the terminal device, a Radio Network Temporary Identity (RNTI), a cyclic prefix (CP) type, a link type (for example downlink or uplink or sidelink), an index of a RS port group, an index of QCL parameter set, a scrambling identity parameter, a higher layer and the at least one of the SCS, the CP, or the BWP has a first mapping relationship with the DMRS configuration parameter (a DMRS mapping to subframe(s), subcarriers, resources, etc. may be performed as will be described below: Differently than for legacy sidelink, 3GPP is focused on a new way of mapping DMRS to the subframe for sidelink such that only some of the subcarriers in a symbol are used for DMRS REs and the remaining ones are used for data transmissions. According to an embodiment, reduction of cross correlation (and thus reduce interference) between DMRS belonging to different UEs (first UE 12 with respect to second UE 12) is achieved by determining UE specific mappings of DMRS that reduce the likelihood of DMRS-to-DMRS interference and enable good channel estimation quality. In one or more embodiments, this is done by using a function that determines transmission of DMRS symbols on different resources by different UEs; see Blasco par. 0071-0073). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Gao's arrangement in Blasco's invention to use a method to transmit a RS configuration to the terminal device prior to the RS transmission, so as to notify the terminal device information of the RS, the allocated resources, and the like (see Gao par. 0004).
or, 
the transmission feature parameter comprises at least one of the SCS, the CP, or the BWP, the transmission feature information is used to indicate the DMRS configuration 
or, 
the transmission feature information comprises a synchronization signal, and a sequence value of the synchronization signal has a third mapping relationship with the transmission feature parameter; 
or, 
the transmission feature information comprises broadcast information and a synchronization signal, and a time-domain transmit location and frequency-domain transmit location relationship between the broadcast information and the synchronization signal has a fourth mapping relationship with the transmission feature parameter.
Examiner’s note: the three optional limitations were not searched as the first limitation is disclosed by the references cited. 
For claims 5 and 19, Blasco does not explicitly disclose The information indication method according to claim 1, wherein the transmission feature information comprises a synchronization signal, and at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter that is used by the terminal device for sending the synchronization signal has a sixth mapping relationship with the transmission feature parameter. Gao discloses The information indication method according to claim 1, wherein the transmission feature information comprises a synchronization signal, and at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter that is used by the terminal device for sending the synchronization signal has a sixth mapping relationship with the transmission feature parameter (when at 
 For claim 9, Blasco discloses The information indication method according to claim 8, wherein the receiving transmission feature information comprises: 
receiving the transmission feature information from the first terminal device (Generating, by processing circuit 26 of first UE 12, at least one reference sequence of at least one reference signal, e.g., a DMRS, to be transmitted to second UE 12, as described herein (Block S106); see Blasco par. 0047-0049, 0080).
For claim 11, the combination of Blasco Gao discloses The information indication method according to claim 9, wherein 
the transmission feature parameter comprises the DMRS configuration parameter (Processing circuit 26 generates a DMRS using the determined at least one transmission parameter, as described herein (Block S102). In one or more embodiments, processing circuit 26 is further configured to determine a base sequence based on the at least one transmission parameter, the DMRS being generated based on the base sequence; see Blasco par. 0042-0043), and the transmission feature information is used to indicate at least one of the SCS, the CP, or the BWP (the initial value for generating the RS may be determined based on at least one of: a slot index, a symbol index, an identification of a cell (for example cell ID), and identification of the TRP, an identification of the terminal device, a Radio Network Temporary Identity (RNTI), a cyclic prefix (CP) type, a link type (for example downlink or uplink or sidelink), an index of a RS port group, an index of QCL parameter set, a scrambling identity parameter, a higher layer indicated scrambling identity parameter, an identification of DMRS configuration type, an identification of a bandwidth part, an identification of a carrier component, an identification of subcarrier spacing, and so on; see Gao par. 0041, 0045, 0047), and 
the determining the transmission feature parameter based on the transmission feature information comprises: 
determining the transmission feature parameter based on the transmission feature information and a first mapping relationship, wherein the first mapping relationship is a mapping relationship between the DMRS configuration parameter and the at least one of the SCS, the CP, or the BWP (a DMRS mapping to subframe(s), subcarriers, resources, etc. may be 
the transmission feature parameter comprises at least one of the SCS, the CP, or the BWP, and 
the transmission feature information is used to indicate the DMRS configuration parameter, and 
the determining the transmission feature parameter based on the transmission feature information comprises: 
determining the transmission feature parameter based on the transmission feature information and a second mapping relationship, wherein the second mapping relationship is a 
the transmission feature information comprises a synchronization signal, and 
the determining the transmission feature parameter based on the transmission feature information comprises: 
determining the transmission feature parameter based on the transmission feature information and a third mapping relationship, wherein the third mapping relationship is a mapping relationship between a sequence value of the synchronization signal and the transmission feature parameter; or, 
the transmission feature information comprises broadcast information and a synchronization signal, and the determining the transmission feature parameter based on the transmission feature information comprises:
determining the transmission feature parameter based on the transmission feature information and a fourth mapping relationship, wherein the fourth mapping relationship is a mapping relationship between the transmission feature parameter and a time-domain transmit location and frequency-domain transmit location relationship between the broadcast information and the synchronization signal.
Examiner’s note: the three optional limitations were not searched as the first limitation is disclosed by the references cited
For claim 13, the combination of xxx does not explicitly disclose The information indication method according to claim 9, wherein the transmission feature information comprises a synchronization signal; and the determining the transmission feature parameter The information indication method according to claim 9, wherein the transmission feature information comprises a synchronization signal; and the determining the transmission feature parameter based on the transmission feature information comprises: determining the transmission feature parameter based on the transmission feature information and a sixth mapping relationship, wherein the sixth mapping relationship is a mapping relationship between the transmission feature parameter, and at least one of an SCS, a CP, a BWP, or a DMRS configuration parameter that is used by the first terminal device for sending the synchronization signal (when at least one of the parameters is configured with different values, the number of bits of the initial value for the RS generation may be different. For example, the parameters include at least one of the value of subcarrier spacing, the number of slots in one subframe or in 1 ms or in 10 ms, the number of symbols in one slot, the value of carrier frequency, and the number of synchronization signal (SS) blocks within an SS burst. In one embodiment, the different values of at least one of the parameters may be divided into R subsets. For each subset, at least one of the values may be included. For different subsets, the number of bits of initial value for RS sequence generation may be different. Specifically, for subset P; where 1 = 1, 2, ... R, the number of bits of initial value may be d;. For example, the values in different subsets may be nonoverlapping or partial overlapping. For another example, .
Claims 4, 6, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco and Gao, and further in view of Xu et al. (US 2019/0327680, hereinafter “Xu”).
For claims 4 and 18, the combination of Blasco and Gao does not explicitly disclose The information indication method according to claim 1, wherein the sending transmission feature information comprises: sending broadcast information, wherein at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter that is used by the terminal device for sending the broadcast information has a fifth mapping relationship with the transmission feature parameter. Xu discloses The information indication method according to claim 1, wherein the sending transmission feature information comprises: sending broadcast information, wherein at least one of the SCS, the CP, the BWP, or the DMRS configuration parameter that is used by the terminal device for sending the broadcast information has a fifth mapping relationship with the transmission feature parameter (In a specific implementation, the sending module 13 is further configured to broadcast configuration information: at least one of feedback or retransmission configuration information, physical layer parameter configuration information, non-scheduled transmission configuration information, MAC layer control information, and 
For claims 6 and 20, the combination of Blasco and Gao does not explicitly disclose The information indication method according to claim 1, wherein after the sending transmission feature information, the method further comprising: updating the transmission feature parameter; and 
sending updated transmission feature information based on a specified time period, wherein the updated transmission feature information is used to indicate the updated transmission feature parameter. Xu discloses The information indication method according to claim 1, wherein after the sending transmission feature information, the method further comprising: updating the transmission feature parameter (the data further includes key update indication information sent by the terminal, where the key update indication information may include a deduction parameter; see Xu par. 0230); and 
sending updated transmission feature information based on a specified time period, wherein the updated transmission feature information is used to indicate the updated transmission feature parameter (the sending module 13 is further configured to send the new terminal identification information to the terminal, and/or send the new terminal identification information to the anchor base station. In a specific implementation, the processing module 12 is further configured to start a timer after the data is received, and delete the identification information of the terminal after the timer expires; see Xu par. 0232-0234). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Blasco's invention to save interface resources and transmission efficiency is improved (see Xu par. 0030).
For claim 12, the combination of Blasco and Gao does not explicitly disclose The information indication method according to claim 9, wherein broadcast information is received from the first terminal device; and the determining the transmission feature parameter based on the transmission feature information comprises: determining the transmission feature parameter based on the broadcast information and a fifth mapping relationship, wherein the fifth mapping relationship is a mapping relationship between the transmission feature parameter, and at least one of an SCS, a CP, a BWP, or a DMRS configuration parameter that is used by the first terminal device for sending the broadcast information. Xu discloses The information indication method according to claim 9, wherein broadcast information is received from the first terminal device; and the determining the transmission feature parameter based on the transmission feature information comprises: determining the transmission feature parameter based on the broadcast information and a fifth mapping relationship, wherein the fifth mapping relationship is a mapping relationship between the transmission feature parameter, and at least one of an SCS, a CP, a BWP, or a DMRS configuration parameter that is used by the first terminal device for sending the broadcast information (In a specific implementation, the sending module 13 is further configured to broadcast configuration information: at least one of feedback or retransmission configuration information, physical layer parameter configuration information, non-scheduled transmission configuration information, MAC layer control information, and channel configuration information. The feedback or retransmission configuration information includes at least one of the following: a HARQ process number, a retransmission redundancy version, an indication about whether to reset MAC, a PDCCH time frequency resource used for feedback or downlink data sending, a timing relationship from uplink sending to downlink feedback, and a timing relationship from downlink sending to uplink feedback. The physical layer parameter configuration information includes at least one of the following: TTI duration, a CP length, a subcarrier spacing, and a physical channel type; see Xu par. 0223-0226, 0154). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Blasco's invention to save interface resources and transmission efficiency is improved (see Xu par. 0030).
For claim 14, the combination of Blasco and Gao does not explicitly disclose The information indication method according to claim 9, wherein the receiving the transmission feature information from the first terminal device comprises: receiving updated transmission feature information from the first terminal device based on a specified time period, wherein the updated transmission feature information is used to indicate an updated transmission The information indication method according to claim 9, wherein the receiving the transmission feature information from the first terminal device comprises: receiving updated transmission feature information from the first terminal device based on a specified time period, wherein the updated transmission feature information is used to indicate an updated transmission feature parameter (the sending module 13 is further configured to send the new terminal identification information to the terminal, and/or send the new terminal identification information to the anchor base station. In a specific implementation, the processing module 12 is further configured to start a timer after the data is received, and delete the identification information of the terminal after the timer expires; see Xu par. 0232-0234), and the updated transmission feature parameter is obtained by the first terminal device by updating the transmission feature parameter (the data further includes key update indication information sent by the terminal, where the key update indication information may include a deduction parameter; see Xu par. 0230). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Blasco's invention to save interface resources and transmission efficiency is improved (see Xu par. 0030).
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco, Gao and Xu, and further in view of Yun et al. (US 2017/0048905, hereinafter “Yun”).
For claim 7, the combination of Blasco, Gao and Xu does not explicitly disclose The information indication method according to claim 1, wherein after the sending transmission feature information, the method further comprising: updating the transmission feature The information indication method according to claim 1, wherein after the sending transmission feature information, the method further comprising: updating the transmission feature parameter based on a reference factor, wherein the reference factor comprises at least one of a moving characteristic or a service characteristic; and sending updated transmission feature information, wherein the updated transmission feature information is used to indicate the updated transmission feature parameter (the base station may configure allowable range (e.g., maximum value, minimum value, etc.) of necessary parameter (e.g., the number of repeated transmissions, reference signal pattern, MCS, etc.) for transmitting and receiving data. The base station may periodically transmit
 common control information including the allowable range information to UEs ( e.g., UEs belonging to coverage of the base station) in a broadcast manner. In addition, in the case that the environment of the area in which UE is located, the movement speed of UE, the recovery rate of data, the density of UE, and so on are obtained from UEs, the base station may update the allowable range based on the information
obtained from the UEs and transmit the updated allowable range information. The UE may obtain the allowable range information from the base station and configure corresponding parameter ( e.g., the number of repeated transmissions, reference signal pattern, MCS, etc.) in the allowable range. For example, the UE may configure the corresponding parameter (e.g., the 
For claim 8, Blasco discloses An information indication method for information received from a first terminal device, performed by a second terminal device, comprising: 
receiving transmission feature information (Transmitting the mapped reference sequence of the at least one reference signal to second UE 12; see Blasco par. 0049; at least some of the parameters, i.e., transmission parameters, that determine the base sequence and/or cyclic shift and/or OCC are a function of parameters for the actual data/control information transmission and/or for the SA (scheduling assignment) that is associated to a certain data transmission; see Blasco par. 0061), 
determining the transmission feature parameter based on the transmission feature information (Processing circuit 26 determines at least one transmission parameter associated with at least one of data transmission and control information transmission, as described herein (Block S100). In one or more embodiments, the at least one transmission parameter 
Blasco does not explicitly disclose wherein the transmission feature information is used to indicate a transmission feature parameter, and the transmission feature parameter comprises at least one of an SCS, a CP, a BWP, or a DMRS configuration parameter; and. Gao discloses wherein the transmission feature information is used to indicate a transmission feature parameter (determine one or more reference signal (RS) patterns for a plurality of RS ports, a RS pattern indicating a configuration of a RS to be transmitted to a terminal device via one or more RS ports; see Gao par. 0115-0121), and the transmission feature parameter comprises at least one of an SCS, a CP, a BWP, or a DMRS configuration parameter (the initial value for generating the RS may be determined based on at least one of: a slot index, a symbol index, an identification of a cell (for example cell ID), and identification of the TRP, an identification of the terminal device, a Radio Network Temporary Identity (RNTI), a cyclic prefix (CP) type, a link type (for example downlink or uplink or sidelink), an index of a RS port group, an index of QCL parameter set, a scrambling identity parameter, a higher layer indicated scrambling identity parameter, an identification of DMRS configuration type, an identification of a bandwidth part, an identification of a carrier component, an identification of subcarrier spacing, and so on; see Gao par. 0041, 0045, 0047); and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Gao's arrangement in Blasco's invention to use a method to transmit a RS configuration to the terminal device prior to the RS transmission, so as to notify the terminal device information of the RS, the allocated resources, and the like (see Gao par. 0004).
wherein the transmission feature parameter is used to demodulate a physical channel that is sent by the first terminal device on an SL (The second UE may receive the SCI format 0 from the first UE through PSCCH and identify the control information by decoding the received SCI format 0 (i.e., decoding the control information) (S620); see Yun par. 0109, and Fig. 6). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yun's arrangement in Blasco's invention to configure the number of repeated transmissions in consideration of requirement of respective services, network environment, environment of an area in which the first UE and the second UE are located, movement speed (or, average movement speed) of the first UE and the second UE, recovery rate of data (e.g., reception success probability of data), density of UE, and so on (see Yun par. 0084).
For claim 10, Blasco discloses The information indication method according to claim 9, 
the determining the transmission feature parameter based on the transmission feature information comprises: 
receiving a PSCCH from the first terminal device, wherein the PSCCH carries the transmission feature parameter (the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12; see Blasco par. 0061); and 
determining the transmission feature parameter based on the PSCCH (Processing circuit 26 determines at least one transmission parameter associated with at least one of data transmission and control information transmission, as described herein (Block S100). In one or more embodiments, the at least one transmission parameter includes at least one parameter of one of a Physical Sidelink Control Channel (PSCCH) and a Physical Sidelink Shared Channel (PSSCH); see Blasco par. 0042 and Fig. 5).
The combination of Blasco, Gao and Xu does not explicitly disclose wherein the transmission feature parameter is used to demodulate a PSSCH sent by the first terminal device; and. Yun discloses wherein the transmission feature parameter is used to demodulate a PSSCH sent by the first terminal device; and (The second UE may receive the SCI format 0 from the first UE through PSCCH and identify the control information by decoding the received SCI format 0 (i.e., decoding the control information) (S620); see Yun par. 0109, and Fig. 6). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yun's arrangement in Blasco's invention to configure the number of repeated transmissions in consideration of requirement of respective services, network environment, environment of an area in which the first UE and the second UE are located, movement speed (or, average movement speed) of the first UE and the second UE, recovery rate of data (e.g., reception success probability of data), density of UE, and so on (see Yun par. 0084).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouchi et al. (US 2019/0229964).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415